Case 1:21-cv-00643-RDA-MSN Document 7 Filed 06/09/21 Page 1 of 1 PageID# 164




  6/1/2021

                                               Whitney Fore (VA Bar No. 87526)
                                              ZwillGen PLLC
                                              1900 M Street NW, Suite 250
                                              Washington DC 20036

                                                  whitney@zwillgen.com

                                                    (202) 706-5236
